 



Exhibit 10.14
NONCOMPETITION AGREEMENT
          THIS NONCOMPETITION AGREEMENT (this “Agreement”) is made and entered
into as of March 31, 2006, by and between Global Employment Holdings, Inc., a
Delaware corporation (“Holdings”), Global Employment Solutions, Inc., a Colorado
corporation (“GES”), and                      (“Employee”). References herein to
the Company are to GES and Holdings, individually and collectively.
RECITALS
          1. GES has entered into a Notes Securities Purchase Agreement, dated
March 31, 2006, by and among GES and the investors listed on the Schedule of
Buyers attached thereto, a Preferred Stock Securities Purchase Agreement, dated
March 31, 2006, by and among GES and the investors listed on the Schedule of
Buyers attached thereto and a Common Stock Securities Purchase Agreement, dated
March 31, 2006, by and among GES and the investors listed on the Schedule of
Buyers attached thereto, pursuant to which the Company will issue, as
applicable, senior convertible notes, shares of Series A Convertible Preferred
Stock, shares of common stock and warrants (collectively, the “Purchase
Agreements”). The investors that are party to the Purchase Agreements are
collectively referred to herein as the “Investors”.
          2. Employee is a shareholder of the Company, and as a result of the
consummation of the transactions contemplated by the Purchase Agreements (the
“Transactions”), Employee will receive significant consideration in exchange for
a portion of Employee’s ownership in the Company pursuant to the terms of the
Transactions.
          4. After the consummation of the Transactions, Employee will continue
in his current employment with the Company, pursuant to the Employment Agreement
between him and the Company dated                      (the “Employment
Agreement”).
          5. As a condition to the Investors’ obligations to proceed with the
Transactions, and to preserve the value of the business of GES and Holdings, the
Purchase Agreements contemplate, among other things, that Employee shall enter
into this Agreement.
          6. The parties hereto agree that it would be detrimental to GES,
Holdings and the Investors if Employee, directly or indirectly, were to compete
with GES or Holdings in the Business (as that term is defined below). The
Investors are intended third party beneficiaries of this Agreement.
          NOW, THEREFORE, in consideration of the above recitals, the promises,
covenants and agreements set forth herein, the consummation of the Transactions,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
     1. Noncompetition. Employee, during the term of Employee’s employment by
the Company and for a period of one year thereafter (the “Non-Compete Period”),
shall not, directly or indirectly, either individually or with others, engage or
participate in, or have any interest in,

 



--------------------------------------------------------------------------------



 



as an owner, director, officer, partner, member, manager, employee,
representative, lender, agent, consultant, advisor or otherwise, any entity or
business engaged in, or that competes with, the business of GES or Holdings (as
such business is conducted at any time during the term of Employee’s employment
or as such business has been, or is, proposed to be conducted on the date of
termination of Employee’s employment, (the “Business”)) within the greater of
the Company’s actual market or 100 miles of any location at which the Company or
its affiliates conduct business or plan to conduct business on such date (each,
a “Territory”), provided, however, that ownership of up to 5% of any class of
voting securities of any entity registered under the Securities Exchange Act of
1934, as amended (the “1934 Act”), and publicly traded on a national securities
exchange or market shall not be a violation of this Section 1.
     2. Employees. Employee, during the Non-Compete Period, shall not, either
directly or indirectly, and will not assist any third party to, solicit, recruit
or hire, or take any other action that is intended to solicit, recruit or hire,
any person who is then an employee of the Company, or who has been an employee
of the Company during the preceding 180 days, or otherwise encourage, or take
any action intended to encourage, any person who is then an employee of the
Company, or who has been an employee of the Company during the preceding
180 days, to terminate his or her employment with the Company.
     3. Customers. Employee, during the Non-Compete Period, shall not, either
directly or indirectly, and will not assist any third party to, solicit, or take
any other action that is intended to solicit, with respect to the Business or
any other business or activity that competes with the Business of the Company
any customer of the Company, or any person or entity who was a customer of the
Company at any time during the 12 months preceding such solicitation or other
action.
     4. Enforcement.
          (a) If the duration, scope or area restrictions contained in this
Agreement are found to be unreasonable under the circumstances then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration scope or
area.
          (b) The covenants contained in Sections 1, 2 and 3 above shall be
deemed a series of separate covenants for each and every Territory and if any of
the covenants for one or more such jurisdictions is determined to be
unenforceable the remaining covenants shall continue to be effective.
          (c) Employee acknowledges that (i) the goodwill associated with the
existing business, customers and assets of the Company is an integral component
of the value of the Company and is reflected in the consideration payable to
Employee pursuant to the Transactions, and (ii) Employee’s covenants and
agreements as set forth in this Agreement are necessary to preserve the value of
the Company following the consummation of the Transactions. Employee also
acknowledges that the limitations of time, geography and scope of activity
agreed to in this Agreement are reasonable because, among other things, (1) the
Company is engaged in a competitive industry, (2) Employee has unique access to,
and will continue to have access to, trade secrets, confidential information and
know-how of the Company, (3) Employee is receiving

2



--------------------------------------------------------------------------------



 




significant consideration in connection with the Transactions and (4) in the
event Employee’s employment with the Company ended, Employee would be able to
obtain suitable and satisfactory employment without violation of this Agreement.
     5. Employee Lock-up. Employee shall not sell, dispose of, transfer, gift,
pledge, make any short sale of, grant any option for the purchase of, or enter
into any hedging, derivative or similar transaction with the same economic
effect as a sale of, (i) any common stock or other securities of Holdings owned
of record or beneficially by the Employee on the Closing Date (the “Securities”)
for a period of one year from the Closing Date (as defined in the Purchase
Agreements) (the “Lock-Up Period”) or (ii) more than one-third of the Securities
for a period of two years from the Closing Date (as defined in the Purchase
Agreements); provided, however, that Employee may transfer Securities solely for
estate planning purposes in one or more private transactions during such periods
so long as the Securities remain subject to, and transferee agrees in writing to
be bound by, the provisions of this Section 5. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to any
Securities held by the Employee until the end of such period. Beneficial
ownership of Securities shall be determined in accordance with Rule 13d-3 of the
1934 Act.
     6. Survival.
          All recitals, covenants, commitments and agreements of any of the
parties made in this Agreement survive the execution and delivery of this
Agreement and the closing of the Transactions.
     7. Miscellaneous.
          (a) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
If to GES or Holdings:

     
 
  Global Employment Solutions, Inc.
 
  9090 Ridgeline Boulevard, Suite 205
 
  Littleton, Colorado 80129
 
  Telephone: (303) 216-9500
 
  Facsimile: (303) 216-9533
 
  Attention:

3



--------------------------------------------------------------------------------



 



Copy to:

     
 
  Brownstein Hyatt & Farber, P.C.
 
  410 17th Street
 
  Denver, CO 80202
 
  Telephone: (303) 223-1160
 
  Facsimile: (303) 223-1111
 
  Attention: Jeff Knetsch

If to Employee:
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
          (b) Severability. In the event that any provision or term of this
Agreement, or any word, phrase, clause, sentence or other portion thereof
(including, without limitation, the geographic and temporal restrictions and
provisions contained in this Agreement), is held to be unenforceable or invalid
for any reason, such provision or portion thereof will be modified or deleted in
such a manner as to make this Agreement, as modified, legal and enforceable to
the fullest extent permitted under applicable laws.
          (c) Successors and Assigns. The terms and provisions set forth in this
Agreement inure to the benefit of and are enforceable by GES and Holdings and of
their successors, assigns and successors-in-interest, including without
limitation any corporation or other entity with which GES or Holdings may be
merged or by which they may be acquired, or which may be the acquiring entity in
an asset sale transaction or other form of reorganization. This Agreement may
not be assigned by Employee.
          (d) Headings; Counterparts. The headings of paragraphs in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute the same Agreement.
          (e) Construction. As used in this Agreement, the masculine, feminine
or neuter gender, and the singular or plural, shall be deemed to include the
others whenever and

4



--------------------------------------------------------------------------------



 



wherever the context so requires. Unless otherwise expressly provided, the word
“including” does not limit the preceding words or terms.
          (f) Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
          (g) Equitable Remedies. Employee acknowledges that his expertise in
the Business is of a special and unique character which gives this expertise a
particular value, and that a breach of this Agreement by Employee or any entity
he controls will cause serious and potentially irreparable harm to the Company
and each of its affiliates. Employee also acknowledges that the provisions of
this Agreement constitute an important part of the consideration received by the
Investors in connection with the Transactions. Employee therefore acknowledges
that a breach of this Agreement by Employee cannot be adequately compensated in
an action for damages at law, and equitable relief would be necessary to protect
the Company and each of its affiliates from a violation of this Agreement and
from the harm which this Agreement is intended to prevent. By reason thereof,
Employee acknowledges that GES, Holdings and each of its affiliates are
entitled, in addition to any other remedies they may have under this Agreement
or otherwise, to preliminary and permanent injunctive and other equitable relief
to prevent or curtail any breach of this Agreement without any requirement to
post bond. Employee acknowledges, however, that no specification in this
Agreement of a specific legal or equitable remedy may be construed as a waiver
of or prohibition against pursuing other legal or equitable remedies in the
event of a breach of this Agreement by Employee.
          (h) Arbitration. Subject to the exceptions set forth below, Employee
agrees that any and all claims or disputes that Employee has with GES or
Holdings that arise under the terms of this Agreement shall be resolved through
final and biding arbitration, as specified herein. Binding arbitration will be
conducted in the City of Wilmington, State of Delaware in accordance with the
rules and regulations of the American Arbitration Association (AAA), by an
arbitrator selected from the AAA Commercial Disputes Panel. Employee understands
and agrees that the arbitration shall be instead of any jury trial and that the
arbitrator’s decision shall be final and binding to the fullest extent permitted
by law and enforceable by any court having jurisdiction thereof. The cost of
such arbitrator and arbitration services shall be borne equally by the parties
or as otherwise directed by the arbitrator. Any decision or award of the
arbitrator shall be final and conclusive on the parties to this Agreement and
their respective affiliates, and there shall be no appeal therefrom other than
from gross negligence or willful misconduct. This Section 7(h) shall not limit
the right of GES, Holdings or any other person to seek judicial relief pursuant
to this Agreement without prior arbitration. GES, Holdings and Employee
irrevocably consent to the jurisdiction of the United States federal courts and
the state courts located in the County of New Castle, State of Delaware, in any
suit or proceeding based on or arising under this Agreement and irrevocably
agree that all claims in respect of such suit or proceeding may be determined in
such courts. Employee irrevocably waives the defense of an inconvenient forum to
the maintenance of such suit or proceeding in such forum. Employee agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

5



--------------------------------------------------------------------------------



 



          (i) Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT.
          (j) Further Assurances. Each of the parties hereto shall execute such
further instruments and take such additional actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
          (k) Waivers. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, will
be deemed to be, or may be construed as, a further or continuing waiver of any
such term, provision or condition.
          (l) Modification. No amendment, modification, or waiver of this
Agreement shall be effective unless in writing. Neither the failure nor any
delay on the part of any party to exercise any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise of the same or of any
other right or remedy with respect to such occurrence or with respect to any
other occurrence.
          (m) Employment Agreement. The provisions of this Agreement are
intended to be in addition to, and not in replacement of, the provisions of the
Employment Agreement. To the extent that any provisions hereof shall conflict
with the terms and provisions of the Employment Agreement, the terms and
provisions of this Agreement shall control.
          (n) Investors Intended Third Party Beneficiaries. The Investors are
intended third party beneficiaries of this Agreement and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement on the date first above written.

             
 
                GLOBAL EMPLOYMENT SOLUTIONS, INC.
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                          [Employee]    

[SIGNATURE PAGE TO NONCOMPETITION AGREEMENT]

 